DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 5, 7 and 11, applicant argues that “As now amended the independent wireless terminal claims 1 and 7 clearly state that "first type system information (SI) block including scheduling information" and the "at least one of the second type SIBs" are received in the modification period, i.e., in the same modification period. Likewise, independent base station claims 5 and 11 as amended describe transmission, to a wireless terminal, in a modification period, of both the first type system information (SI) block and the one or more second type SIBs, i.e., in the same modification period. Further, the independent claims specify that "in a case that the at least one of the second type SIBs is not received within one of the one or more SI window(s), the receiver circuitry is configured to continue the reception procedure until an end of the modification period". That is, the "reception procedure" of the "at least one of the second type SIBs" ends at the end of the "modification period" in which the "scheduling information" is received ... Applicant respectfully submits that Wu does not teach or suggest the subject matter of the claims. Applicant believes that Wu's lack of teaching is exemplified, for example, by the very Wu figure noted in the final office action, i.e., Wu Fig. 11, which is reproduced below with Applicant's supplied highlighting: ... Wu step 1106 states: "Stop acquiring the secondary notification message at an ending boundary of the modification period when no scheduling message is received during the modification period". Thus, since Wu has no scheduling message received during the modification period, Wu cannot teach or suggest, e.g., the claim limitations of "first type system information (SI) block including scheduling information" and the "at least one of the second type SIBs" are received in the modification period. Nor can Ke, as properly admitted by the final office action” in pages 6-9.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
KE discloses "first type system information (SI) block including scheduling information" and the "at least one of the second type SIBs" are received in the same modification period (UE receives from eNB [see para. 6, 46], in a modification period 502 [see para. 52, 58, 59], SIB1 including scheduling information used for configuring one or more SI windows 506 [see para. 50-51, 53] and receives at least one of the second type SIBs within the one or more SI windows 506 of the modification period 502 [see para. 52, 58, 59]).
According to the process 1100 of Wu, at the modification period where the paging message including “etws-PrimaryNotificationindication” is received, the UE starts to acquire the secondary notification message [see para. 113]; The paging message indicating existence of the primary notification message is a paging message including an “etws-PrimaryNotificationindication” for indicating changes of the SIB1. The scheduling information is sent via the SIB1 [see para. 101]; When a paging message indicating existence of a primary notification message is received, the UE starts to acquire both the primary and secondary notification messages according to the scheduling information when receiving the paging message [see para. 104]; The scheduling information for the primary and secondary notification messages is received from the SIB1 [see para. 107]. Therefore, the process 1100 is performed by the UE in a situation in which the UE has received the scheduling information via the SIB1. 
Step 1106 of Fig. 11 is referring to stop acquiring the secondary notification message at an ending boundary of the modification period when no scheduling information for the secondary notification message is received during the modification period. In other words, the UE does not continue acquiring the secondary notification message from the next modification period according to not receiving the scheduling information during the modification period in step 1106 [see para. 116]. The scheduling information in step 1106 is for acquiring the secondary notification message in the next modification period.
Wu discloses in a case that at least one of second type SIBs is not received within a window, continue the reception procedure until an end of a modification period (see Fig. 11, step 1106, para. 114; in case that second type message [SIB11] is not received within a current modification period, continue the reception procedure until an end of the current modification period. Para. 77 discloses when the notification message is a secondary notification message, the SIB is SIB11. Thus, second notification message is interpreted as relating to second type SIB, wherein SIB11 is the second type SIB. Para. 21 and 114 discloses stopping acquiring the secondary notification message [i.e. relating to second type SIB, para. 77] at an ending boundary of the modification period [stopping at the ending of the modification period implies continuing reception throughout the modification period and stopping only at the end]. Also see Fig. 9-10, para. 95-107) in a situation in which the UE has received the scheduling information (According to the process 1100, at the modification period where the paging message including “etws-PrimaryNotificationindication” is received, the UE starts to acquire the secondary notification message [see para. 113]; The paging message indicating existence of the primary notification message is a paging message including an “etws-PrimaryNotificationindication” for indicating changes of the SIB1. The scheduling information is sent via the SIB1 [see para. 101]; When a paging message indicating existence of a primary notification message is received, the UE starts to acquire both the primary and secondary notification messages according to the scheduling information when receiving the paging message [see para. 104]; The scheduling information for the primary and secondary notification messages is received from the SIB1 [see para. 107]. Therefore, the process 1100 is performed by the UE in a situation in which the UE has received the scheduling information via the SIB1).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combining the teaching of Wu into the system of KE would allow the UE to avoid missing any new second notification messages and thus reception of a natural disaster warning broadcasted by the cell (see Wu, para. 3, 92).
In view of the above response, independent claims 1, 5, 7, and 11 are not patentable over the combined system of KE and Wu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over KE et al. (US 2017/0064764 A1, hereinafter “KE”) in view of Wu (US 2010/0075625 A1).

Regarding claims 1 and 7, KE discloses a wireless terminal (see Fig. 1, 3, para. 29, 43; a UE) comprising: 
receiver circuitry (see Fig. 3, para. 46; a combined system of antennas 352, demodulators 354, MIMO detector 356, and receive processor 358) configured to receive, from a base station apparatus (see para. 6, 46; configured to receive, from eNB), in a modification period (see para. 52, 58, 59; in a modification period 502), a first type system information (SI) block including scheduling information used for configuring one or more SI window(s) (see para. 50-51, 53; SIB1 including scheduling information used for configuring one or more SI windows 506. Para. 51 discloses each SIB is broadcast on a schedule that is defined by a schedule carried in the system information block type 1 (SIB1) [i.e. first type system information block including scheduling information]; Para. 53 discloses the SI window 506 indicates when a SIB is scheduled to be transmitted [i.e. SI window configured using scheduling information]), the one or more SI window(s) being periodic broadcast occasion(s) for corresponding one or more second type system information blocks (SIBs) (see para. 51, 53, 58; the one or more SI windows 506 being periodic broadcast occasions for corresponding one or more second type SIBs. Para. 53 discloses the SI window 506 indicates when a SIB is scheduled to be transmitted; Para. 58 discloses combining multiple transmissions of at least a second type of SIB message within an SI window [i.e. SI window for second type system information blocks]; Para. 51 discloses each SIB is broadcast on a fixed schedule every 8 radio frames for a periodicity of 80 ms and repetitions are made within the 80 ms [i.e. periodic broadcast occasions]); 
processor circuitry (see Fig. 3, para. 48; controller 380) configured to determine the one or more SI window(s) based on the scheduling information (see para. 51, 53; determine the one or more SI windows 506 based on the scheduling information. Para. 51 discloses each SIB is broadcast on a schedule that is defined by a schedule carried in the system information block type 1 (SIB1); Para. 53 discloses the SI window 506 indicates when a SIB is scheduled to be transmitted [i.e. SI window determined using scheduling information]); 
the receiver circuitry (see Fig. 3, para. 46; a combined system of antennas 352, demodulators 354, MIMO detector 356, and receive processor 358) further configured to perform a reception procedure to attempt to receive at least one of the second type SIBs within the one or more SI window(s) of the modification period (see para. 52, 58, 59; receive at least one of the second type SIBs within the one or more SI windows 506 of the modification period 502. Para. 52 discloses an indication of a length of a SIB modification period 502 is carried in SIB2 [i.e. second type SIB within a current modification period]. The SIB modification period 502 is defined in terms of a number of radio frames 504 and is a function of the DRX cycle. Within a particular SIB modification period 502, SI of the SIB remains unchanged and the SI is repeated during the modification period; Para. 59 discloses combine multiple transmissions of various types of SIB messages [i.e. comprising second type SIB] both within and across SI windows [i.e. second type SIB within the SI window] concurrently within a SIB modification period; Para. 58 discloses receiving and combining multiple transmissions of at least a second type of SIB message within an SI window).
KE does not explicitly disclose wherein in a case that the at least one of the second type SIBs is not received within one of the one or more SI window(s), the receiver circuitry is configured to continue the reception procedure until an end of the modification period.
However, Wu teaches in a case that at least one of second type SIBs is not received within a window, continue the reception procedure until an end of a modification period (see Fig. 11, step 1106, para. 114; in case that second type message [SIB11] is not received within a current modification period, continue the reception procedure until an end of the current modification period. Para. 77 discloses when the notification message is a secondary notification message, the SIB is SIB11. Thus, second notification message is interpreted as relating to second type SIB, wherein SIB11 is the second type SIB. Para. 21 and 114 discloses stopping acquiring the secondary notification message [i.e. relating to second type SIB, para. 77] at an ending boundary of the modification period [stopping at the ending of the modification period implies continuing reception throughout the modification period and stopping only at the end]. Also see Fig. 9-10, para. 95-107) in a situation in which the UE has received the scheduling information (According to the process 1100, at the modification period where the paging message including “etws-PrimaryNotificationindication” is received, the UE starts to acquire the secondary notification message [see para. 113]; The paging message indicating existence of the primary notification message is a paging message including an “etws-PrimaryNotificationindication” for indicating changes of the SIB1. The scheduling information is sent via the SIB1 [see para. 101]; When a paging message indicating existence of a primary notification message is received, the UE starts to acquire both the primary and secondary notification messages according to the scheduling information when receiving the paging message [see para. 104]; The scheduling information for the primary and secondary notification messages is received from the SIB1 [see para. 107]. Therefore, the process 1100 is performed by the UE in a situation in which the UE has received the scheduling information via the SIB1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “in a case that at least one of second type SIBs is not received within a window, continue the reception procedure until an end of a modification period in a situation in which the UE has received the scheduling information”, as taught by Wu, into the system of KE so that it would allow the UE to avoid missing any new second notification messages and thus reception of a natural disaster warning broadcasted by the cell (see Wu, para. 3, 92).

Regarding claims 5 and 11, KE discloses a base station apparatus (see Fig. 1, 3, para. 23, 43-45; an eNB) comprising: 
processor circuitry (see Fig. 3, para. 45; controller 340) configured to generate a first type system information (SI) block including scheduling information used for configuring one or more SI window(s) (see para. 50-51, 53; generate a SIB1 including scheduling information used for configuring one or more SI windows 506. Para. 51 discloses each SIB is broadcast on a schedule that is defined by a schedule carried in the system information block type 1 (SIB1) [i.e. first type system information block including scheduling information]; Para. 53 discloses the SI window 506 indicates when a SIB is scheduled to be transmitted [i.e. SI window configured using scheduling information]), the one or more SI window(s) being periodic broadcast occasion(s) for corresponding one or more second type system information blocks (SIBs) (see para. 51, 53, 58; the one or more SI windows 506 being periodic broadcast occasions for corresponding one or more second type SIBs. Para. 53 discloses the SI window 506 indicates when a SIB is scheduled to be transmitted; Para. 58 discloses combining multiple transmissions of at least a second type of SIB message within an SI window [i.e. SI window for second type system information blocks]; Para. 51 discloses each SIB is broadcast on a fixed schedule every 8 radio frames for a periodicity of 80 ms and repetitions are made within the 80 ms [i.e. periodic broadcast occasions]); 
transmitter circuitry (see Fig. 3, para. 45; a combined system of transmit processor 320, modulators 332, and antennas 334) configured to transmit, to a wireless terminal (see para. 6, 46; configured to transmit, to a UE), in a modification period (see para. 52, 58, 59; in a modification period 502), the first type system information (SI) block and the one or more second type SIBs (see para. 58; transmissions of at least a first type of SIB message across different SI message windows and a second buffer for combining multiple transmissions of at least a second type of SIB message within an SI window; see para. 59; combine multiple transmissions of various types of SIB messages [i.e. transmission of first type and second type SIBs] both within and across SI windows concurrently within a SIB modification period, allowing for improved SIB decoding performance); wherein 
the one or more SI window(s) of the modification period is configured to enable the wireless terminal to attempt to receive at least one of the second type SIBs during a reception procedure (see para. 52, 58, 59; the one or more SI windows 506 of the modification period 502 is configured to enable the UE to receive at least one of the second type SIBs. Para. 52 discloses an indication of a length of a SIB modification period 502 is carried in SIB2 [i.e. second type SIB within a current modification period]. The SIB modification period 502 is defined in terms of a number of radio frames 504 and is a function of the DRX cycle. Within a particular SIB modification period 502, SI of the SIB remains unchanged and the SI may be repeated during the modification period; Para. 59 discloses combine multiple transmissions of various types of SIB messages [i.e. comprising second type SIB] both within and across SI windows [i.e. second type SIB within the SI window] concurrently within a SIB modification period; Para. 58 discloses receiving and combining multiple transmissions of at least a second type of SIB message within an SI window). 
KE does not explicitly disclose in a case that the at least one of the second type SIBs is not received within one of the one or more SI window(s), the reception procedure is continued, by the wireless terminal, until an end of the modification period.
However, Wu teaches in a case that at least one of second type SIBs is not received within a window, continue the reception procedure until an end of a modification period (see Fig. 11, step 1106, para. 114; in case that second type message [SIB11] is not received within a current modification period, continue the reception procedure until an end of the current modification period. Para. 77 discloses when the notification message is a secondary notification message, the SIB is SIB11. Thus, second notification message is interpreted as relating to second type SIB, wherein SIB11 is the second type SIB. Para. 21 and 114 discloses stopping acquiring the secondary notification message [i.e. relating to second type SIB, para. 77] at an ending boundary of the modification period [stopping at the ending of the modification period implies continuing reception throughout the modification period and stopping only at the end]. Also see Fig. 9-10, para. 95-107) in a situation in which the UE has received the scheduling information (According to the process 1100, at the modification period where the paging message including “etws-PrimaryNotificationindication” is received, the UE starts to acquire the secondary notification message [see para. 113]; The paging message indicating existence of the primary notification message is a paging message including an “etws-PrimaryNotificationindication” for indicating changes of the SIB1. The scheduling information is sent via the SIB1 [see para. 101]; When a paging message indicating existence of a primary notification message is received, the UE starts to acquire both the primary and secondary notification messages according to the scheduling information when receiving the paging message [see para. 104]; The scheduling information for the primary and secondary notification messages is received from the SIB1 [see para. 107]. Therefore, the process 1100 is performed by the UE in a situation in which the UE has received the scheduling information via the SIB1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “in a case that at least one of second type SIBs is not received within a window, continue the reception procedure until an end of a modification period in a situation in which the UE has received the scheduling information”, as taught by Wu, into the system of KE so that it would allow the UE to avoid missing any new second notification messages and thus reception of a natural disaster warning broadcasted by the cell (see Wu, para. 3, 92).

Regarding claims 2, 6, 8, and 12, KE discloses wherein the modification period is one of plural modification periods configured by the base station apparatus, the plural modification periods being repeating time durations (see Fig. 5, para. 19, 52; the current modification period 502 is one of plural modification periods configured by the eNB, the plural modification periods being repeating time durations. Para. 19 discloses eNBs broadcast system information messages including one or more SIBs; Para. 52 discloses when SI is modified, the eNB notifies the UE about the upcoming change and transmits the updated SI in a new SIB in the next SIB modification period [next modification period relates to plural modification periods repeating time durations]). 

Regarding claims 3 and 9, Although KE discloses a next modification period right after the modification period (see para. 52; when SI is modified, the eNB notifies the UE about the upcoming change and transmits the updated SI in a new SIB in the next SIB modification period),
KE does not explicitly disclose “abort the reception procedure” at a next modification period.
However, Wu teaches aborting the reception procedure at a next modification period (see Fig. 11, para. 116 discloses at the ending boundary of the modification period, the UE stops acquiring the secondary notification message [i.e. aborting reception] when no scheduling information for the secondary notification message is received during the modification period. In other words, the UE does not continue acquiring the secondary notification message from the next modification period [i.e. aborting acquiring or reception from the next modification period]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “aborting the reception procedure at a next modification period”, as taught by Wu, into the system of KE so that it would allow the UE to save power on reception of the secondary notification message (see Wu, para. 117).

Regarding claims 4 and 10, Although KE discloses receiving a notification message notifying a change in content of the first type system information (SI) block or one or more of the second type system information blocks (SIBs) (see para. 52 discloses when system information (SI) is modified, the eNB notifies the UE about the upcoming change [i.e. notifying change in content of the type of system information] and transmits the updated SI in a new SIB in the next SIB modification period),
KE does not explicitly disclose wherein the receiver circuitry is configured to “continue the reception procedure in the modification period, even if” the receiver circuitry receives a notification message notifying a change in content of the first type system information (SI) block or one or more of the second type system information blocks (SIBs). 
However, Wu teaches to continue the reception procedure in the current modification period, even upon receiving a notification message notifying a change in the content of system information (see Fig. 12, para. 81-86; In step 1204, the UE receives an SIB11 including a message ID in the cell. In step 1208, the UE compares the received message ID in the received SIB11 to determine whether a message ID change occurs. If any change has occurred [i.e. change in content of system information], the UE store the message ID of the received SIB, discard any buffered secondary notification message segments, and continue reception of the SIB11 [i.e. continuing reception procedure even upon receiving notification of a change in the content of system information] in step 1210).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “to continue the reception procedure in the current modification period, even upon receiving a notification message notifying a change in the content of system information”, as taught by Wu, into the system of KE so that it would allow the UE to avoid missing any new notification messages and thus reception of a natural disaster warning broadcasted by the cell (see Wu, para. 3, 92).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 2018/0255529 A1), see Fig. 5, 7-8, para. 186-193, discloses a terminal device configured to receive a first system message, obtain first indication information from the first system message, and update system messages other than the first system message according to the obtained first indication information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469